In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-21-00431-CV
      ___________________________

   IN THE INTEREST OF C.C., A CHILD


   On Appeal from the 322nd District Court
           Tarrant County, Texas
       Trial Court No. 322-696061-21


Before Sudderth, C.J.; Womack and Wallach, JJ.
Memorandum Opinion by Chief Justice Sudderth
                          MEMORANDUM OPINION

      Alleged Father appeals from the trial court’s judgment terminating his parental

rights to C.C. on the grounds that he constructively abandoned C.C. and failed to

comply with his court-ordered service plan and that termination was in C.C.’s best

interest. See Tex. Fam. Code Ann. § 161.001(b)(1)(N), (O), (b)(2). Because we find

no arguable grounds for appeal, we affirm.

      Appellee Texas Department of Family and Protective Services (the

Department) filed a petition to terminate Alleged Father’s parental rights to C.C. after

C.C. tested positive at birth for amphetamines.    When the Department made initial

contact with C.C.’s mother (Mother) to investigate the positive drug test, Mother

identified appellant as C.C.’s father.1 At the time, Mother did not have contact

information for Alleged Father, but she did indicate that he was “too unstable” to care

for C.C. A Department investigator located Alleged Father who confirmed that he

could not provide a stable environment for C.C. C.C. was removed from the parents’

care and was placed with a family member who was named C.C.’s temporary

possessory conservator.

      Alleged Father waived service of citation and did not file an admission of

paternity or a counterclaim for paternity under Chapter 160 of the Texas Family

Code. See id. § 161.002(b). He was ordered to follow a service plan that required him

      1
       The Department also petitioned for and obtained termination of Mother’s
parental rights; Mother is not a party to this appeal.


                                             2
to complete psychological and drug assessments, counseling, parenting classes, and a

batterer’s intervention program.

       At the bench trial, Department witnesses testified that Alleged Father did not

complete any of his ordered services; tested positive for methamphetamines during

the case; had not visited C.C. for at least five months prior to trial; and effectively had

no relationship with C.C. The testimony also showed that the temporary possessory

conservator had provided C.C. with a loving and stable environment and hoped to

adopt C.C. Alleged Father appeared through his attorney but did not personally

appear at trial.

       The trial court terminated Alleged Father’s parental rights to C.C., finding by

clear and convincing evidence that he had constructively abandoned C.C. and had

failed to comply with a court-ordered service plan, and that termination was in C.C.’s

best interest. See id. § 161.001(b)(1)(N), (O), (b)(2).

       Alleged Father’s appointed appellate counsel filed a motion to withdraw and an

Anders brief stating that there are no arguable grounds for appeal. See Anders v.

California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d

774, 776–77 (Tex. App.—Fort Worth 2003, no pet.) (holding that Anders procedures

apply in cases terminating parental rights). The brief meets the Anders requirements

by presenting a professional evaluation of the record and by demonstrating why there

are no arguable grounds to be advanced on appeal. See Anders, 386 U.S. at 744, 87 S.

Ct. at 1400. Further, Alleged Father’s counsel certified to this court that she (1)

                                             3
provided her client with copies of the motion to withdraw and the Anders brief, (2)

informed him of his rights to file a pro se response and to seek discretionary review

by the supreme court, and (3) advised him of his right to access the appellate record

and provided to him a form motion for effectuating that purpose. See Kelly v. State,

436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Alleged Father did not file a pro se

response, and the Department declined to file a brief.

      When an Anders brief is filed, we must independently examine the record to

determine if any arguable grounds for appeal exist. In re C.J., 501 S.W.3d 254, 255

(Tex. App.—Fort Worth 2016, pets. denied). Our examination should consider the

record, the briefs, and any pro se response. In re L.B., No. 02-19-00407-CV, 2020 WL

1809505, at *1 (Tex. App.—Fort Worth Apr. 9, 2020, no pet.) (mem. op.).

      After careful review of the record and the Anders brief, we agree with Alleged

Father’s appointed counsel that there are no arguable grounds for appeal in this case.

We affirm the trial court’s judgment terminating Alleged Father’s parental rights.

However, we deny the motion to withdraw because Alleged Father’s counsel did not

show good cause other than counsel’s determination that an appeal would be

frivolous. See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016); C.J., 501 S.W.3d at 255.

Thus, Alleged Father’s counsel remains appointed in this case through any

proceedings in the supreme court unless otherwise relieved of these duties. See P.M.,

520 S.W.3d at 27.



                                           4
                                /s/ Bonnie Sudderth

                                Bonnie Sudderth
                                Chief Justice

Delivered: April 28, 2022




                            5